Per Curiam.
Plaintiff filed this action in February, 1968, to challenge the validity of a referendum under PA 1965, No 232, § 11 (MCLA § 290.661; Stat Ann 1965 Cum Supp § 12.94[31]) concerning a marketing program under § 3(g) of that act and the constitutionality of the act itself. At the hearing-on 'the return of the order to show cause which issued on rthe filing of the action, defendant offered evidence that the program involved had been defeated in the referendum and moved for accelerated judgment fo.r want .of a justiciable controversy. The trial court- granted the motion on the strength of Hodge v. Pontiac Township Board (1961), 363 Mich 544; we affirm that decision.
We are cognizant of the fact that there have been situations in which this Court as well as the Supreme Court of this state have heard moot questions where the circumstances were so exceptional as to demand decision, even though that decision was in the nature of a declaratory decree. Lafayette Dramatic Productions, Inc., v. Ferentz (1943), 305 Mich 193; Wattles, ex rel. Johnson, v. Upjohn (1920), 211 Mich 514; Robson v. Grand Trunk Western R. Co. (1966), 5 Mich App 90. The possibility of future damage is not so real here as to demand decision. The possibility that the state will attempt another referendum and the likelihood of damage therefrom is not so great here as to require us to cast aside the rule that we will not anticipate situations which may arise, for the exception. See Taylor v. Auditor General (1936), 275 Mich 47.
Affirmed.